                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


YOLANDA M. STOKES,

                       Plaintiff,

V.                                                     Civil Action No. 3:19cv469-HEH

HOPEWELL ELECTORAL BOARD,
et al..

                       Defendants.


                                 MEMORANDUM OPINION
                        (Granting Defendants' Motions to Dismiss)

        This matter is currently before the Court on three Motions to Dismiss. Yolanda

M. Stokes(pro se "Plaintiff)filed her Complaint on July 30, 2019(CompL,ECF No. 5),

alleging violations ofthe Americans with Disabilities Act of 1990,42 U.S.C. § 12101 et

seq. (as amended)("ADA"), as well as various provisions of the Virginia Code.'
Defendants filed their Motions to Dismiss on August 28, 2019(ECF Nos. 8, 9, 10).^ The



'Plaintiff filed a Charge of Discrimination (the "Charge") with the United States Equal
Employment Opportunity Commission("EEOC")prior to initiating this lawsuit. (Compl. at 6.)
The EEOC issued a Dismissal and Notice of Suit Rights on March 29, 2019, and Plaintiff filed
her Application to Proceed In Forma Fauperis, including her Proposed Complaint, on June 25,
2019(ECF Nos. 1, 1-2). Thus,this Court will treat Plaintiffs filings as having been timely filed
within ninety(90) days of receipt of the Notice particularly because Defendants have not raised a
challenge to the timeliness of Plaintiffs filings. (Id. at 7.)

^ Defendant City of Hopewell filed its Motion to Dismiss for Lack of Jurisdiction(ECF No. 8).
Defendant Mayor Jasmine Gore filed her Motion to Dismiss for Failure to State a Claim(ECF
No. 9). The remaining Defendants—Secretary William Anderson, Vice-Chairman Sheila
Mickelson, Chairman George Uzzle, Sr., and Hopewell Electoral Board—jointly filed their
Motion to Dismiss Rule 12(b)(1) and 12(b)(6)(ECF No. 10). Thus, only where appropriate, the
six defendants will be collectively referred to as the "Defendants."
parties fully briefed the issues. The Court will dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before it, and oral

argument would not aid in the decisional process. See E.D. Va. Local Civ. R. 7(J). For

the reasons that follow, the Court will grant Defendants' Motions to Dismiss.^

       Beginning in May of 2018, Plaintiff was employed as the General

Registrar/Director ofElection for the City of Hopewell. (Compl. at 8.) Plaintiffs

position is appointed by the Hopewell Electoral Board (the "Board"), and Plaintiff alleges

that she "met and exceeded all the expectations" outlined by the then-Chairman, Vice-

Chairman, and Secretary of the Board, Patrick Washington, David Silvestro, and Herbert

Townes, respectively. (Id. at 8-9.) Plaintiff also claims that she had "known physical

impairments" but that her employer did not make any attempt to reasonably

accommodate her. (Id. at 6.)

       At some point during Plaintiffs employment, David Silvestro and Herbert Townes

were suspended and replaced by George Uzzle, Sr. and Sheila Mickelson. (Id. at 10.) On

March 6, 2019, following this change of leadership, there was an emergency meeting of

the Board, and the Board voted to remove Plaintifffrom her position as the General

Registrar/Director ofElection for the City of Hopewell. (Id.) After being terminated.




^ In response to Defendants'—City of Hopewell, George Uzzle, Sr., Sheila Mickelson, and
William Anderson—Motion, Plaintiff filed her Motion to Strike Defendant's Motion to Dismiss
on October 17, 2019(ECF No. 14). Because the Court will grant Defendants' Motions to
Dismiss, the Court will not address the merits of Plaintiffs Motion, and her Motion will be
denied as moot.
Plaintiff filed this lawsuit, and Defendants now seek to dismiss her claims."^

       "Federal courts are courts of limited jurisdiction." Kokkonen v. Guardian Life Ins.

Ca o/y^/71., 511 U.S. 375, 377(1994). They possess only such power as is authorized by

the Constitution or conferred by statute. Id. "The requirement that jurisdiction be

established as a threshold matter 'spring[s] from the nature and limits of the judicial

power ofthe United States' and is 'inflexible and without exception.'" Steel Co. v.

Citizensfor a Better Env't, 523 U.S. 83,94-95 (1998)(quoting Mansfield, C. & L.M. Ry.

Co. V. Swan, 111 U.S. 379, 382(1884)). Accordingly, Federal Rule of Civil Procedure

12(b)(1) allows a defendant to move for dismissal of a claim when the court lacks subject

matter jurisdiction over the action. Plaintiffs have the burden of proving subject matter

jurisdiction. Piney Run Pres. Ass'n v. Cty. Comm 'rs, 523 F.3d 453,459(4th Cir. 2008).

       Because it has jurisdictional implications, the Court must initially address

Defendants' challenges to subject matter jurisdiction under Fed. R. Civ. P. 12(b)(1). To

the extent Defendants City of Hopewell and Mayor Jasmine Gore argue that Plaintiffs

Complaint lacks any basis for subject matter jurisdiction, this Court disagrees. Plaintiff

clearly alleges the ADA as the basis for federal jurisdiction. (Compl. at 4, 5.) Therefore,

this Court finds this challenge unavailing.^



^ Plaintiff also filed suit against Defendants City of Hopewell, George Uzzle, Sr., Sheila
Mickelson, William Anderson, and Hopewell Electoral Board in the Circuit Court for the City of
Hopewell on March 15, 2019. Plaintiff named the Virginia State Board of Elections as a
defendant in her state court lawsuit as well but did not name Mayor Jasmine Gore as a defendant.

^ The Court notes that whether Plaintiff alleges sufficient facts to support her ADA claim is a
separate issue to be addressed under Rule 12(b)(6) and her failure to do so would undermine this
Court's ability to exercise federal subject matter jurisdiction.
       Defendants Hopewell Electoral Board, George Uzzle, Sr., Sheila Mickelson, and

William Anderson assert Eleventh Amendment immunity for monetary relief sought from

them in their official capacities. (Defs.' Mem. Supp. 5-7,ECF No. 11.) A local electoral

board and its members are considered state employees for the purposes ofthe Eleventh

Amendment. McConnell v. Adams, 829 F.2d 1319, 1326-29(4th Cir. 1987). Thus,

Defendants Hopewell Electoral Board, George Uzzle, Sr., Sheila Mickelson, and William

Anderson are entitled to immunity from Plaintiffs claims for monetary relief, and

Plaintiffs relief against these Defendants in their official capacities is restricted to

'"prospective, injunctive relief...to prevent ongoing violations of federal law ...

Bland V. Roberts, 730 F.3d 368, 390(4th Cir. 2013)(quoting McBurney v. Cuccinelli,

616 F.3d 393, 399(4th Cir. 2010)).

       Therefore, to the extent this subject matter jurisdiction challenge pertains to

immunity from monetary relief. Defendants'—Hopewell Electoral Board, George Uzzle,

Sr., Sheila Mickelson, and William Anderson—^Motion will be granted. However,

because Plaintiff seeks an offer of re-instatement for alleged violations ofthe ADA,the

Court will consider Plaintiffs claims against these Defendants insofar as she seeks

prospective, injunctive relief.^



^ The Court notes that whether an offer of re-instatement constitutes prospective, injunctive relief
appears to be unsettled in the Fourth Circuit. The Fourth Circuit has, however, recognized that
"the request for prospective reinstatement of benefits is precisely the type of relief... that
plaintiffs may seek consistent with the Eleventh Amendment...." D.T.M. ex rel. McCartney v.
Cansler, 382 F. App'x 334, 337(4th Cir. 2010). The Court finds the request for an offer of re
instatement in this case to be sufficiently analogous to continue its analysis; however, it makes
no finding as to whether an offer of re-instatement, generally, constitutes prospective, injunctive
relief for the purposes of the Eleventh Amendment.
      Before pursuing a lawsuit in federal court, an ADA plaintiff must exhaust her

administrative remedies by filing a charge with the EEOC. § 12117(a). The contents of

the EEOC charge then govern the scope ofthe plaintiffs right to file a federal

lawsuit. Sydnor v. Fairfax Cty., 681 F.3d 591, 593(4th Cir. 2012){Q\X\ng Jones v.

Calvert Grp., Ltd., 551 F.3d 297, 300(4th Cir. 2009)). However,"so long as 'a

plaintiffs claims in her judicial complaint are reasonably related to her EEOC charge and

can be expected to follow from a reasonable administrative investigation,' she 'may

advance such claims in her subsequent civil suit.'" Id. at 594(quoting Smith v. First

Union Nat'I Bank, 202 F.3d 234, 247(4th Cir. 2000));       also id. at 593-94 (indicating

that, because the ADA incorporates Title VII's enforcement procedures, the standards

governing Title VII also apply to the ADA when determining whether a plaintiff has

exhausted her administrative remedies and put the defendant(s) on notice of her claims).

Furthermore, in determining the scope of a plaintiffs judicial complaint, a court may

construe the claims detailed in an EEOC charge liberally. Alvarado v. Ed. ofTrs., 848

F.2d457,460(4th Cir. 1988).

       Defendants each contend that Plaintiff failed to exhaust her administrative

remedies under the ADA. Plaintiffs Charge alleges race and disability discrimination,

failure to accommodate, and retaliation by Plaintiffs employer. (Compl. Ex. 1, at 2, ECF

No. 5-1.) In addition to explaining that her employer was a participant in this alleged

misconduct. Plaintiff specifically names Defendants City of Hopewell and Sheila

Mickelson in her Charge. (Jd.) Construing Plaintiffs Charge liberally, the Court finds

that the factual allegations in Plaintiffs Charge sufficiently "describe the same conduct
and implicate the same individuals" that Plaintiff details in her Complaint. Chacko v.

Patwcent Inst., 429 F.3d 505, 510(4th Cir. 2005)(quoting Kersting v. Wal-Mart Stores,

Inc., 250 F.3d 1109, 1118 (7th Cir. 2001)). Therefore, insofar as Defendants' subject

matter jurisdiction challenges pertain to the ADA's exhaustion requirements. Defendants'

Motions will be denied.


       "A motion to dismiss under Rule 12(b)(6) tests the sufficiency of a complaint;

importantly, it does not resolve contests surrounding the facts, the merits of a claim, or

the applicability of defenses." Republican Party ofN.C. v. Martin, 980 F.2d 943,952

(4th Cir. 1992)(citation omitted). The Federal Rules of Civil Procedure "require[] only

'a short and plain statement of the claim showing that the pleader is entitled to relief,' in

order to 'give the defendant fair notice of what the ... claim is and the grounds upon

which it rests.'" BellAtl. Corp. v. Twombly, 550 U.S. 544, 555(2007)(quoting Conley v.

Gibson, 355 U.S. 41,47(1957)). A complaint need not assert "detailed factual

allegations" but must contain "more than labels and conclusions" or a "formulaic

recitation of the elements of a cause of action." Id. (citations omitted). Thus, the

"[f]actual allegations must be enough to raise a right to relief above the speculative

level," to one that is "plausible on its face," rather than merely "conceivable." Id.

(citations omitted). In considering such a motion, a plaintiffs well-pleaded allegations

are taken as true, and the complaint is viewed in the light most favorable to the plaintiff.

T.G. Slater & Son v. Donald P. & Patricia A, Brennan LLC,385 F.3d 836, 841 (4th Cir.

2004)(citation omitted). Legal conclusions enjoy no such deference. Ashcroft v. Iqbal,

556 U.S. 662,678(2009).
       The Court also acknowledges that pro se complaints are afforded a liberal

construction. Later v. Harvey,438 F.3d 404,413 n.3 (4th Cir. 2006). The Court,

however, need not attempt "to discern the unexpressed intent of the plaintiff." Id. Nor

does the requirement of liberal construction excuse a clear failure in the pleading to

allege a federally cognizable claim. See Weller v. Dep't ofSac. Servs., 901 F.2d 387,

390-91 (4th Cir. 1990). As the Fourth Circuit articulated in Beaudett v. City ofHampton,

"[p]rinciples requiring generous construction ofpro se complaints are not... without

limits." 775 F.2d 1274, 1278 (4th Cir. 1985). "Though \pro se] litigants cannot, of

course, be expected to frame legal issues with the clarity and precision ideally evident in

the work ofthose trained in law, neither can district courts be required to conjure up and

decide issues never fairly presented to them." Id. at 1276.

       The ADA prohibits employment discrimination "against a qualified individual on

the basis of disability in regard to job application procedures, the hiring, advancement, or

discharge of employees, employee compensation,job training, and other terms,

conditions, and privileges of employment." § 12112(a); see Summers v. Altarum Inst.,

Corp., 740 F.3d 325, 328(4th Cir. 2014)("The ADA makes it unlawful for covered

employers to 'discriminate against a qualified individual on the basis of disability.'"

(quoting § 12112(a))). A "qualified individual" is a person who,"with or without

reasonable accommodation, can perform the essential functions ofthe employment

position that such individual holds or desires." § 12111(8). "Disability" is defined as "a

physical or mental impairment that substantially limits one or more major life activities."

§ 12102(1)(A).
       To establish a primafacie case of disability discrimination, the plaintiff must

prove:(1)that she has a disability;(2)that she is otherwise qualified for the employment

or benefit in question; and(3)that she was excluded from the employment or benefit due

to discrimination solely on the basis of the disability. Doe v. Univ. ofMd. Med. Sys.

Corp., 50 F.3d 1261, 1264-65 (4th Cir. 1995). Whereas, in a failure to accommodate

case, the plaintiff establishes a primafacie case by showing that:(1)she has a disability

within the meaning ofthe statute;(2)the employer had notice of her disability;(3) with

reasonable accommodation, she could have performed the essential ftinctions ofthe

position; and (4)the employer refused to make such accommodations. Crabill v.

Charlotte Mecklenburg Bd. ofEduc.,423 F. App'x 314, 322(4th Cir. 2011)

(unpublished)(citing Rhoads v. Fed. Deposit Ins., 257 F.3d 373, 387 n.l 1 (4th Cir.

2001)).

       The ADA also prohibits retaliation against any individual because such individual

has opposed any act or practice made unlawful by the ADA or because that individual

made a charge, testified, assisted, or participated in any manner in an investigation,

proceeding, or hearing under the ADA. § 12203(a). To establish a primafacie case for

retaliation, a plaintiff must prove 1)she engaged in protected conduct, 2)she suffered an

adverse action, and 3)a causal link exists between the protected conduct and the adverse

action. Reynolds v. American Nat'I Red Cross, 701 F.3d 143, 154(4th Cir. 2012).

       As best as can be discemed from Plaintiffs Complaint, she alleges claims under

the ADA for disability discrimination, failure to accommodate, and retaliation.

(Compl. at 4-6.) Plaintiff asserts that she has "chronic pain; prosthetic hip; and


                                             8
fibroymyasia.""^ {Id. at 5.) Plaintiff also argues that her termination "constitutes

discrimination in employment" and that "Defendants' failure to make any attempt to

reasonably accommodate the known physical impairments from which [Plaintiff] was

suffering from at the time of her termination" violates the ADA. {Id. at 6.) She further

claims she "met and exceeds all [] expectations." {Id. at 9.) Yet, Plaintiff fails to

establish a primafacie case of any of her claims.

        When liberally construing the Complaint as this Court must, Plaintiffs Complaint

contains no more than "labels and conclusions." Twombly, 550 U.S. at 555; Compl.^ 4-

6. Conspicuously absent is any factual basis to support such claims as Plaintiff does not

put forth any evidence showing that she was qualified for her employment,informed her

employer of her disability, engaged in any protected conduct under the ADA,or that she

was removed because she engaged in such protected conduct. See Rhoads,257 F.3d at

387 n.l 1 (citing Mitchell v. Washingtonville Cent. Sch. Dist., 190 F.3d 1,6(2d Cir.

1999); Reynolds, 701 F.3d at 154("[T]he employer must have taken the adverse

employment action because the plaintiff engaged in a protected activity."). Therefore,

viewed in the light most favorable to Plaintiff, her claims of disability discrimination,

failure to accommodate, and retaliation are not adequate to survive Rule 12(b)(6)

scrutiny. Accordingly, Plaintiff fails to state a claim under the ADA for any relief against



^ Defendants Hopewell Electoral Board, George Uzzle, Sr., Sheila Mickelson, and William
Anderson dispute that Plaintiff satisfies the ADA definitions for "qualified individual" and
"disability," and Plaintiff offers no further explanation of her conditions nor does she provide
any argument on these points. Because Plaintiff is pro se and the Court must construe her
Complaint liberally, this Court will assume, without deciding, that Plaintiffs allegations are
sufficient to satisfy these definitions.
Defendants City of Hopewell and Gore, and also fails to state a claim under the ADA for

prospective, injunctive relief against Defendants Hopewell Electoral Board, George

Uzzle, Sr., Sheila Mickelson, and William Anderson. Thus, given the absence of any

plausible ADA claims. Plaintiffs Complaint fails to state any claims arising under

federal law.


        This Court declines to exercise supplemental jurisdiction over Plaintiffs'

remaining state law claims. See 28 U.S.C. § 1367(c)(3)("The district courts may decline

to exercise supplemental jurisdiction over a claim ...[where] the district court has

dismissed all claims over which it has original jurisdiction ...."). Because this Court has

dismissed all of Plaintiffs' claims over which it has original jurisdiction, for the reasons

discussed supra, the Court need not resolve Plaintiffs' remaining state law claims, which

arise under the laws and constitution of the Commonwealth of Virginia.

        Accordingly, Defendants' Motions to Dismiss will therefore be granted, and

Plaintiffs Complaint will be dismissed.

        An appropriate Order will accompany this Memorandum Opinion.


                                                                /s/
                                                   Henry E. Hudson
                                                   Senior United States District Judge

Date:
Richmond, Virginia




                                              10
